
	

116 S1143 IS: Get the Lead Out of Military Housing Act
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1143
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Ms. Duckworth (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to improve testing and inspections for lead on military
			 installations, in Department of Defense housing and schools, and in
			 military dependent children, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Get the Lead Out of Military Housing Act.
		2.Department of Defense policy on lead testing on military installations
 (a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a policy under which—
 (1)a qualified individual may access a military installation for the purpose of conducting lead testing on the installation, subject to the approval of the Secretary; and
 (2)the results of any lead testing conducted on a military installation shall be transmitted— (A)in the case of a military installation located inside the United States, to relevant Federal, State, and local agencies; and
 (B)in the case of a military installation located outside the United States, to the Centers for Disease Control and Prevention.
 (b)PenaltiesAs part of the policy established under subsection (a), the Secretary shall prescribe penalties for any member of the Armed Forces—
 (1)who is responsible for transmitting the results of lead testing on a military installation to Federal, State, and local agencies or to the Centers for Disease Control and Prevention pursuant to the policy, and who does not so transmit such results; or
 (2)who impedes or obstructs the conduct of lead testing on a military installation by a qualified individual approved to conduct such testing pursuant to the policy.
 (c)DefinitionsIn this section: (1)The term United States has the meaning given such term section 101(a)(1) of title 10, United States Code.
 (2)The term qualified individual means an individual who is certified by the Environmental Protection Agency or by a State as— (A)a lead-based paint inspector; or
 (B)a lead-based paint risk assessor. 3.Lead testing in Department of Defense Education Activity schools (a)Lead-Based paint and lead in drinking water (1)Testing requiredThe Secretary of Defense shall ensure that all covered schools are tested for—
 (A)the presence of lead-based paint; and (B)the presence of lead in drinking water.
 (2)StandardsIn carrying out paragraph (1), the Secretary shall ensure that tests are performed in accordance with regulations of the Environmental Protection Agency.
 (3)NotificationNot later than one day after a test carried out pursuant to this subsection detects the presence of lead-based paint in, or lead in the drinking water of, a covered school, the Secretary shall notify of such result—
 (A)the parents or legal guardians of students attending such covered school; and (B)the employees of such covered school.
					(b)Lead mitigation
 (1)Activities requiredThe Secretary shall undertake activities necessary to mitigate the presence of lead in a covered school in which lead is detected as a result of a test performed pursuant to subsection (a).
 (2)StandardsIn carrying out paragraph (1), the Secretary shall ensure mitigation is undertaken in accordance with regulations of the Environmental Protection Agency and the Department of Housing and Urban Development.
 (c)TimingThe Secretary shall complete all actions required pursuant to subsections (a) and (b) not later than two years after the date of the enactment of this Act.
 (d)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report containing information on activities carried out under this section, including—
 (1)the number of covered schools tested for lead-based paint; (2)the number of covered schools tested for lead in drinking water;
 (3)for each covered school at which testing was performed, the results of the testing; (4)for each covered school at which testing was not performed, an explanation for the failure to perform the testing; and
 (5)for each covered school in which lead was detected, the activities undertaken to mitigate the presence of lead.
 (e)Covered school definedIn this section, the term covered school means the following: (1)A school owned or operated by the Department of Defense Education Activity.
 (2)A school with which the Secretary has entered into a contract or otherwise entered into an arrangement to provide educational programs under—
 (A)section 2164 of title 10, United States Code; or (B)section 1402 of the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921).
					4.Prohibition on discouraging lead inspections in military housing
 (a)In generalThe Secretary concerned may not discourage the inspection of covered housing for lead-based paint or sources of lead.
 (b)Testing authorizedThe Secretary concerned may authorize testing for lead in covered housing when such testing is not required by Federal, State, or local regulations or laws.
 (c)DefinitionsIn this section: (1)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.
 (2)The term covered housing means military owned and government controlled family housing and privately leased or rented housing.
				5.Lead level screenings and testings for children
			(a)TRICARE
 (1)Well-baby careSection 1077 of title 10, United States Code, is amended by adding at the end the following new subsection:
					
 (i)(1)Beginning January 1, 2020, in furnishing well-baby care under subsection (a)(8), the Secretary shall ensure that such care includes the following:
 (A)With respect to a child who lives in housing built before 1978 at any time during the first 24 months of the life of the child—
 (i)the first testing of the child for the level of lead in the blood of the child at approximately the age of 12 months; and
 (ii)the second such test at approximately the age of 24 months. (B)With respect to a child not covered by subparagraph (A) whose parent or guardian, at any time during the first 24 months of the life of the child, has a military occupational specialty that the Secretary determines poses an elevated risk of lead exposure—
 (i)the first testing of the child for the level of lead in the blood of the child at approximately the age of 12 months; and
 (ii)the second such test at approximately the age of 24 months. (C)With respect to a child not covered by subparagraph (A) or (B)—
 (i)the first screening of the child for an elevated risk of lead exposure at approximately the age of 12 months; and
 (ii)the second such screening at approximately the age of 24 months. (D)With respect to a child covered by subparagraph (C) whose screening indicates an elevated risk of lead exposure, testing of the child for the level of lead in the blood of the child.
 (2)The Secretary shall ensure that any care provided to a child pursuant to this chapter for lead poisoning shall be carried out in accordance with applicable advice from the Centers for Disease Control and Prevention.
 (3)(A)With respect to a child who receives a test under paragraph (1), the Secretary shall provide the results of the test to the parent or guardian of the child.
 (B)With respect to a child who receives a test under paragraph (1), the Secretary shall provide the results of the test and the address at which the child resides to—
 (i)the relevant health department of the State in which the child resides if the child resides in the United States; or
 (ii)the Centers for Disease Control and Prevention if the child resides outside the United States. (C)In providing information regarding a child to a State or the Centers for Disease Control and Prevention under subparagraph (B), the Secretary may not provide any identifying information or health information of the child that is not specifically authorized in such subparagraph.
 (D)In this paragraph, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States..
 (2)Conforming amendmentSubsection (a)(8) of such section is amended by striking including well-baby care that includes one screening of an infant for the level of lead in the blood of the infant and inserting including well baby care that includes screenings and testings in accordance with subsection (i) for lead exposure and lead poisoning.
 (3)StudyNot later than January 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report detailing the following:
 (A)The number of children who were tested for the level of lead in the blood of the child pursuant to subparagraph (A) of subsection (i)(1) of section 1077 of title 10, United States Code, as added by subsection (a), and of such number, the number who were found to have elevated blood lead levels.
 (B)The number of children who were tested for the level of lead in the blood of the child pursuant to subparagraph (B) of such subsection (i)(1), and of such number, the number who were found to have lead poisoning.
 (C)The number of children who were screened for an elevated risk of lead exposure pursuant to subparagraph (C) of such subsection (i)(1).
 (D)The number of children who were tested for the level of lead in the blood of the child pursuant to subparagraph (D) of such subsection (i)(1), and of such number, the number who were found to have elevated blood lead levels.
 (E)The treatment provided to children pursuant to chapter 55 of title 10, United States Code, for lead poisoning.
 (4)GAO ReportNot later than January 1, 2022, the Comptroller General of the United States shall submit to the congressional defense committees a report on the effectiveness of screening, testing, and treating children for lead exposure and lead poisoning pursuant to chapter 55 of title 10, United States Code.
 (b)Notification on housingSection 403 of title 37, United States Code, is amended by adding at the end the following new subsection:
				
 (p)Records regarding housing and lead-Based paint(1)The Secretary concerned shall keep a record of whether the following housing was built before, during, or after 1978:
 (A)Quarters of the United States under the jurisdiction of that Secretary concerned. (B)A housing facility under the jurisdiction of that Secretary concerned.
 (C)Other housing in which a member of the uniformed service of that Secretary concerned resides. (2)As a condition of receipt of a basic allowance for housing under this section, a member of the uniformed services shall notify the Secretary concerned whether the housing in which that member resides was built before, during, or after 1978..
			6.Annual certification and reporting on  lead-based paint in military housing
			(a)Annual certification
 (1)In generalEach Secretary concerned shall submit a certification in writing to the Secretary of Defense and the Secretary of Housing and Urban Development indicating whether the military housing under the jurisdiction of the Secretary concerned is in compliance with the requirements respecting lead-based paint, lead-based paint activities, and lead-based paint hazards described in section 408 of the Toxic Substances Control Act (15 U.S.C. 2688).
 (2)Submission datesEach Secretary concerned shall submit the certification under paragraph (1) not later than July 31 of each year beginning in 2020.
 (3)ContentsEach certification under paragraph (1) shall state, with regards to the preceding calendar year— (A)the total number of military housing units under the jurisdiction of the Secretary concerned that were inspected for lead-based paint in accordance with the requirements described in paragraph (1);
 (B)the total number of military housing units that were found to contain lead-based paint in the course of inspections described in subparagraph (A);
 (C)any abatement efforts conducted regarding military housing units described in subparagraph (B); and (D)the total number of military housing units under the jurisdiction of the Secretary concerned that were not inspected for lead-based paint.
 (b)Annual reportsNot later than August 31 of each year beginning in 2020, the Secretary of Defense shall publish (including on a website of the Department of Defense) and submit to the congressional defense committees a report that sets forth the following:
 (1)Each military department that has failed to submit a certification required under subsection (a) with respect to the preceding calendar year.
 (2)A detailed summary of the data, broken down by military department, contained in the certifications under subsection (a) for such calendar year.
 (c)Noncompliance penaltiesIn each of fiscal years 2020 through 2023, each political appointee of a military department that has failed to certify compliance under subsection (a) for the last calendar year ending before the year in which such fiscal year begins may not receive bonus pay, excluding overtime pay, until the Secretary concerned certifies such compliance.
 (d)DefinitionsIn this section, the terms Secretary concerned and military department have the meanings given those terms in section 101 of title 10, United States Code.  